Citation Nr: 1549628	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Wichita RO has jurisdiction over the appeal

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013; a copy of the hearing transcript is of record.

In January 2015, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, it appears clear that substantial compliance with the Board's January 2015 remand instructions was not achieved.  Hence, the current Remand is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

As the Board noted in its prior Remand, the Veteran has been diagnosed with multiple heart disabilities, including hypertension.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The January 2015 Remand instructed the VA examiner to provide etiological opinions for all currently diagnosed heart disabilities.

The May 2015 VA examiner, although acknowledging diagnoses of hypertension in the medical record, did not opine as to whether hypertension was related to service.

Further, the Veteran submitted a claim for hypertension secondary to his service-connected type II diabetes mellitus.  The RO deferred a decision on that issue pending the outcome of the Veteran's claim to restore service connection for type II diabetes mellitus.  As the Board granted the Veteran's claim in its January 2015 decision, the RO must address the issue of hypertension as secondary to his service-connected type II diabetes mellitus.

In light of these deficiencies, the RO must obtain an addendum opinion which addresses whether the Veteran's hypertension is related to service or secondary to (caused or aggravated by) service-connected type II diabetes mellitus.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records. 

2.  Then return the claims file, including a copy of this Remand, to the May 2015 VA examiner (or another suitably qualified examiner, if unavailable) for preparation of an addendum opinion.  Following review of the relevant documents in the claims file, the examiner is asked to address the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset in service, manifest to a compensable degree within one year of separation from service, or is otherwise related to any disease, event, or injury from service, to include conceded herbicide exposure therein?

(b) If not, is it is at least as likely as not that the Veteran's hypertension is proximately due to, the result of, or caused by the Veteran's service-connected type II diabetes mellitus?
(c) If not, is it at least as likely as not that the Veteran's hypertension aggravated beyond the normal course of the disease by the service-connected type II diabetes mellitus?

The rationale for all opinions expressed should be set forth in the examination report.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



